                           Case 13-60271-lkg                    Doc 39          Filed 09/08/20              Page 1 of 13



                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF ILLINOIS


In re:                                                                 §      Case No. 6:13-BK-60271-LKG
                                                                       §
STEVEN D BALLINGER                                                     §
PATRICIA ANN BALLINGER                                                 §
                                                                       §
                            Debtors                                    §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 06/27/2013. The
        undersigned trustee was appointed on 06/27/2013.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $67,500.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $35,144.04
                          Bank service fees                                                                                             $0.00
                          Other Payments to creditors                                                                              $11,246.69
                          Non-estate funds paid to 3rd Parties                                                                          $0.00
                          Exemptions paid to the debtor                                                                                 $0.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of 1                                                                           $21,109.27

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.



1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
                           Case 13-60271-lkg                   Doc 39           Filed 09/08/20              Page 2 of 13

     6. The deadline for filing non-governmental claims in this case was 03/19/2019 and the deadline
        for filing government claims was 12/24/2013. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $5,974.55. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $5,974.55,
for a total compensation of $5,974.55 2. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$60.61, for total expenses of $60.61.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 07/20/2020                                                         By:       /s/ Robert T. Bruegge
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                        Case 13-60271-lkg          Doc 39 Filed 09/08/20                   Page 3 of 13                    Page No:     1
                                                                     FORM 1
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                 Exhibit A
                                                               ASSET CASES
Case No.:                      13-60271-LKG                                                  Trustee Name:                             Robert T. Bruegge
Case Name:                     BALLINGER, STEVEN D AND BALLINGER, PATRICIA ANN               Date Filed (f) or Converted (c):          06/27/2013 (f)
For the Period Ending:         7/20/2020                                                     §341(a) Meeting Date:                     07/18/2013
                                                                                             Claims Bar Date:                          03/19/2019

                         1                           2                      3                         4                         5                       6

                 Asset Description                 Petition/        Estimated Net Value            Property               Sales/Funds            Asset Fully
                  (Scheduled and                 Unscheduled       (Value Determined by            Abandoned             Received by the      Administered (FA) /
             Unscheduled (u) Property)              Value                 Trustee,           OA =§ 554(a) abandon.           Estate             Gross Value of
                                                                  Less Liens, Exemptions,                                                      Remaining Assets
                                                                     and Other Costs)

 Ref. #
1       Midland States Bank, Checking                 $600.00                        $0.00                                           $0.00                      FA
        Acct. #unknown
        accounts, certificates of deposit
        or
        shares in banks, savings and
        loan,
        thrift, building and loan, and
        homestead associations, or
        credit
        unions, brokerage houses, or
        cooperatives.
2       Household Goods                             $1,000.00                        $0.00                                           $0.00                      FA
         include audio, video, and
         computer
         equipment.
3        Clothing                                     $150.00                        $0.00                                           $0.00                      FA
4        Wedding Band & Mother's Ring                 $100.00                        $0.00                                           $0.00                      FA
5        Country Financial Life                     $2,000.00                        $0.00                                           $0.00                      FA
         Insurance
         Insured: Steven Ballinger
         Beneficiaries: Ray and Joyce
         Ballinger, parents
         Face Value: $2,849.00
         Cash Value: $2,000.00
6        Coca Cola Teamsters Pension                Unknown                      Unknown                                             $0.00                      FA
7        IMRF Retirement                            $1,272.47                        $0.00                                           $0.00                      FA
         Give particulars.
8        Debtor's interest in possible              Unknown                      Unknown                                             $0.00                      FA
         Social Security Disability
         benefits.
         Debtor is not represented by an
         attorney at this time.
         refunds, counterclaims of the
         debtor,
         and rights to setoff claims. Give
         unknown
9        2003 Dodge Caravan, 160,000                  $300.00                        $0.00                                           $0.00                      FA
         miles, poor condition
         (This vehicle has been wrecked
         3 times)
10       2003 Dodge Ram 1500 pickup,                $6,526.00                    $4,126.00                                           $0.00                      FA
         126,000 miles, fair condition
11       2008 Homemade Trailer                        $300.00                        $0.00                                           $0.00                      FA
12       2007 Dell desktop computer                      $65.00                      $0.00                                           $0.00                      FA
         (Debtor purchased this
         computer for $65, March 2011)
                                      Case 13-60271-lkg                   Doc 39 Filed 09/08/20                       Page 4 of 13                      Page No:     2
                                                                            FORM 1
                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                            Exhibit A
                                                                 ASSET CASES
Case No.:                     13-60271-LKG                                                             Trustee Name:                                Robert T. Bruegge
Case Name:                    BALLINGER, STEVEN D AND BALLINGER, PATRICIA ANN                          Date Filed (f) or Converted (c):             06/27/2013 (f)
For the Period Ending:        7/20/2020                                                                §341(a) Meeting Date:                        07/18/2013
                                                                                                       Claims Bar Date:                             03/19/2019

                         1                                  2                       3                             4                        5                         6

                 Asset Description                      Petition/          Estimated Net Value               Property                 Sales/Funds              Asset Fully
                  (Scheduled and                      Unscheduled         (Value Determined by               Abandoned               Received by the        Administered (FA) /
             Unscheduled (u) Property)                   Value                   Trustee,              OA =§ 554(a) abandon.             Estate               Gross Value of
                                                                         Less Liens, Exemptions,                                                             Remaining Assets
                                                                            and Other Costs)

13      Poulan Riding mower                                  $200.00                          $0.00                                               $0.00                       FA
14      Tools                                                $600.00                          $0.00                                               $0.00                       FA
15      Product Liability Claim                 (u)        Unknown                      $67,500.00                                          $67,500.00                        FA
Asset Notes:       Value estimated


TOTALS (Excluding unknown value)                                                                                                               Gross Value of Remaining Assets
                                                         $13,113.47                     $71,626.00                                          $67,500.00                  $0.00




     Major Activities affecting case closing:
      07/15/2020      TFR worksheet to RTB
      07/07/2020      O GR Appl Atty Compensation entered
      06/22/2020      Mail to debtor is being returned as undeliverable with no forwarding address
      06/15/2020      Filed Appl Atty Compensation, Ntc
      06/09/2020      TFR worksheet to RTB
      05/21/2020      Email to settlement administrator re status of payment of funds due
      05/21/2020      Email from settlement administrator advising payment is supposed to be sent out this week
      05/21/2020      Second email from settlement administrator advising payment was sent out 5/19/20
      02/20/2020      O GR Appl Compromise Controversy entered
      01/29/2020      Email from ARCHER Systems advising okay to file Appl Compromise Controversy
      01/29/2020      Filed Appl Compromise Controversy & Ntc
      01/28/2020      Received settlement statement from Archer Systems
      01/28/2020      Emailed Appl Compromise Controversy and proposed order to Archer Systems
      10/23/2019      O GR Mtn Dsm Adv 19-6022 entered
      10/22/2019      Email from Vianni Lopez of ARCHER Systems. Response sent
      10/22/2019      Filed Mtn Dsm Adv 19-6022
      10/17/2019      Email from Vianni Lopez of ARCHER Systems
      10/16/2019      Telephone call from Vianni Lopez of ARCHER Systems. This woman was extremely argumentative. Wanted to know why we filed
                      Complaint for Turnover as she claims they never received an of emails or letters and basically accused us of filing Complaint without
                      sending either and wanted to know why we could not just file a motion instead of a complaint. Advised letters must have been received
                      if they received Complaitn which was sent to same address as letters. Then claimed she tried to call and left a message, but they "are an
                      hour behind you so I must have just missed you." (They are in Houston, so they are in same time zone.) I offered to forward the emails
                      and letters, she became even more argumentative as letters takes too long for them to receive, they were moving, etc. She had a million
                      reasons for why it isn't their fault no one responded to our emails and letters, but wants us to dismiss adversary complaint. Advised I
                      will forwarded information to trustee for his determination, but he may want adversary filing fee of $350 since no response to emails or
                      letters. Said she would reduce their administrative fee by $350 if we insist on being paid for filing something we didn't need to do, but
                      did say check could be issued if we insist.



                      Says she doesn't know why we filed Complaint instead of Motion. Specifically


                      Couldn't get answer as to why no response was never sent to letters.
      10/10/2019      Filed Cmp Turnover 19-6022
      09/18/2019      Will file complaint for turnover complaint if info not received within 10 days.
      09/18/2019      Final Ltr re status of lawsuit
      09/17/2019      Email to RTB re follow up required
      07/15/2019      Forwarded case to RTB for review as settlement administrator is not responding to letters
                                     Case 13-60271-lkg                Doc 39 Filed 09/08/20                     Page 5 of 13                   Page No:     3
                                                                        FORM 1
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Exhibit A
                                                               ASSET CASES
Case No.:                    13-60271-LKG                                                        Trustee Name:                             Robert T. Bruegge
Case Name:                   BALLINGER, STEVEN D AND BALLINGER, PATRICIA ANN                     Date Filed (f) or Converted (c):          06/27/2013 (f)
For the Period Ending:       7/20/2020                                                           §341(a) Meeting Date:                     07/18/2013
                                                                                                 Claims Bar Date:                          03/19/2019

                         1                               2                     3                           4                        5                       6

                 Asset Description                   Petition/         Estimated Net Value             Property               Sales/Funds             Asset Fully
                  (Scheduled and                   Unscheduled        (Value Determined by             Abandoned             Received by the       Administered (FA) /
             Unscheduled (u) Property)                Value                  Trustee,            OA =§ 554(a) abandon.           Estate              Gross Value of
                                                                     Less Liens, Exemptions,                                                        Remaining Assets
                                                                        and Other Costs)

     06/27/2019      3rd Ltr re status of lawsuit
     06/12/2019      2nd Ltr re status of lawsuit
     05/28/2019      Ltr re status of lawsuit
     02/27/2019      Emailed O GR Appl Employ Attys to settlement administrator
     02/26/2019      Filed Appl Employ Attys
     01/07/2019      Emailed Appl Employ Attys and proposed order to Settlement Administrator
     12/20/2018      Filed Appl Employ Atty -RTB
     12/19/2018      Received email from Archer Systems with attorney names and indicating how compensation will be shared between firms. Sent response
                     advising attorney/client contracts needed before Appl Employ can be prepared.
     12/19/2018      Order GR MTW NDR
     12/18/2018      RTB reappointed Trustee
     12/18/2018      Filed MTW NDR
     12/17/2018      Email to Mark Skaggs of UST re Order GR Mtn Reopen Case
     12/14/2018      O GR Mtn Reopen entered
     12/12/2018      Filed Mtn Reopen Case
     12/12/2018      Email to Mark Skaggs of UST re Mtn Reopen Case
     12/11/2018      Emailed signed document indicating the Trustee’s interest in the settlement and requesting copies of employment contracts
     12/11/2018      Received email from Archer Systems advising contracts have been requested and will be forwarded upon receipt
     12/04/2018      Received email with letter from Archer Systems LLC re PI lawsuit. Forwarded docs to RTB for review.


Initial Projected Date Of Final Report (TFR):          12/31/2019                                                  /s/ ROBERT T. BRUEGGE
Current Projected Date Of Final Report (TFR):          07/31/2020                                                  ROBERT T. BRUEGGE
                                                                Case 13-60271-lkg          Doc 39 Filed
                                                                                               FORM  2 09/08/20                     Page 6 of 13                            Page No: 1                   Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         13-60271-LKG                                                                                             Trustee Name:                           Robert T. Bruegge
 Case Name:                       BALLINGER, STEVEN D AND BALLINGER, PATRICIA ANN                                                          Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***4060                                                                                               Checking Acct #:                        ******0271
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:
For Period Beginning:             6/27/2013                                                                                                Blanket bond (per case limit):          $48,364,291.00
For Period Ending:                7/20/2020                                                                                                Separate bond (if applicable):

       1                2                                   3                                            4                                                        5                      6                      7

   Transaction       Check /                          Paid to/                   Description of Transaction                                 Uniform            Deposit           Disbursement                 Balance
      Date            Ref. #                       Received From                                                                           Tran Code             $                    $


05/26/2020                     AWKO Ethicon Qualified Settlement Fund    product liability settlement                                          *               $22,507.67                                       $22,507.67
                      {15}                                                                                                  $67,500.00     1242-000                                                             $22,507.67
                                                                         MDL assessment                                      $(3,375.00)   3991-000                                                             $22,507.67
                                                                         The Cerasa Law Firm LLC atty fees                  $(22,950.00)   3210-000                                                             $22,507.67
                                                                         Aylstock, Witkin, Kreis & Overholtz                 $(4,050.00)   3210-000                                                             $22,507.67
                                                                         PLLC atty fees
                                                                         medical liens                                      $(11,246.69)   4220-000                                                             $22,507.67
                                                                         atty exps                                           $(3,370.64)   3220-000                                                             $22,507.67
07/07/2020           1001      Robert T Bruegge, Attorney                Atty Fees                                                         3110-000                                          $1,218.00          $21,289.67
07/07/2020           1002      Robert T Bruegge, Attorney                Atty Exps                                                         3120-000                                           $180.40           $21,109.27

                                                                                            TOTALS:                                                            $22,507.67                    $1,398.40          $21,109.27
                                                                                                Less: Bank transfers/CDs                                            $0.00                        $0.00
                                                                                            Subtotal                                                           $22,507.67                    $1,398.40
                                                                                                Less: Payments to debtors                                           $0.00                        $0.00
                                                                                            Net                                                                $22,507.67                    $1,398.40



                     For the period of 6/27/2013 to 7/20/2020                                                         For the entire history of the account between 05/26/2020 to 7/20/2020

                     Total Compensable Receipts:                          $67,500.00                                  Total Compensable Receipts:                                    $67,500.00
                     Total Non-Compensable Receipts:                           $0.00                                  Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                        $67,500.00                                  Total Comp/Non Comp Receipts:                                  $67,500.00
                     Total Internal/Transfer Receipts:                         $0.00                                  Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                     $46,390.73                                  Total Compensable Disbursements:                               $46,390.73
                     Total Non-Compensable Disbursements:                      $0.00                                  Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                   $46,390.73                                  Total Comp/Non Comp Disbursements:                             $46,390.73
                     Total Internal/Transfer Disbursements:                    $0.00                                  Total Internal/Transfer Disbursements:                              $0.00
                                                                Case 13-60271-lkg       Doc 39 Filed
                                                                                            FORM  2 09/08/20                Page 7 of 13                            Page No: 2                 Exhibit B
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         13-60271-LKG                                                                                      Trustee Name:                           Robert T. Bruegge
Case Name:                       BALLINGER, STEVEN D AND BALLINGER, PATRICIA ANN                                                   Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***4060                                                                                        Checking Acct #:                        ******0271
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:            6/27/2013                                                                                         Blanket bond (per case limit):          $48,364,291.00
For Period Ending:               7/20/2020                                                                                         Separate bond (if applicable):

      1                 2                                3                                             4                                                 5                       6                    7

  Transaction        Check /                         Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                     $




                                                                                                                                                                                      NET             ACCOUNT
                                                                                         TOTAL - ALL ACCOUNTS                               NET DEPOSITS                         DISBURSE            BALANCES

                                                                                                                                                      $22,507.67                 $1,398.40            $21,109.27




                     For the period of 6/27/2013 to 7/20/2020                                                   For the entire history of the case between 06/27/2013 to 7/20/2020

                     Total Compensable Receipts:                          $67,500.00                            Total Compensable Receipts:                                  $67,500.00
                     Total Non-Compensable Receipts:                           $0.00                            Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                        $67,500.00                            Total Comp/Non Comp Receipts:                                $67,500.00
                     Total Internal/Transfer Receipts:                         $0.00                            Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                     $46,390.73                            Total Compensable Disbursements:                             $46,390.73
                     Total Non-Compensable Disbursements:                      $0.00                            Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                   $46,390.73                            Total Comp/Non Comp Disbursements:                           $46,390.73
                     Total Internal/Transfer Disbursements:                    $0.00                            Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                                /s/ ROBERT T. BRUEGGE
                                                                                                                                ROBERT T. BRUEGGE
                                                             Case 13-60271-lkg            Doc 39      Filed 09/08/20       Page 8 of 13
                                                                                         CLAIM ANALYSIS REPORT                                        Page No: 1              Exhibit C


  Case No.                       13-60271-LKG                                                                                       Trustee Name:             Robert T. Bruegge
  Case Name:                     BALLINGER, STEVEN D AND BALLINGER, PATRICIA ANN                                                    Date:                     7/20/2020
  Claims Bar Date:               03/19/2019

 Claim               Creditor Name          Claim           Claim Class        Claim       Uniform    Scheduled      Claim       Amount        Amount          Interest           Tax         Net
  No.:                                      Date                               Status     Tran Code    Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

          ROBERT T. BRUEGGE               12/12/2018   Trustee Expenses        Allowed     2200-000        $0.00       $60.61       $60.61            $0.00         $0.00          $0.00       $60.61
          130 N. Main Street
          Edwardsville IL 62025
          US BANKRUPCY COURT              06/09/2020   Clerk of the Court      Allowed     2700-000        $0.00      $610.00      $610.00            $0.00         $0.00          $0.00      $610.00
                                                       Costs (includes
                                                       adversary and other
                                                       filing fees)
         750 Missouri Avenue
         E St Louis IL 62201
Claim Notes: Reopening Fee, Adv Filing Fee
          ROBERT T. BRUEGGE               06/10/2020   Trustee                 Allowed     2100-000        $0.00     $5,974.55    $5,974.55           $0.00         $0.00          $0.00    $5,974.55
                                                       Compensation
          6 Ginger Creek Village Drive
          Glen Carbon IL 62034
          ROBERT T BRUEGGE,               06/15/2020   Attorney for Trustee    Allowed     3110-000        $0.00     $1,218.00    $1,218.00     $1,218.00           $0.00          $0.00        $0.00
          ATTORNEY                                     Fees (Trustee Firm)
          6 Ginger Creek Village Drive
          Glen Carbon IL 62034
          ROBERT T BRUEGGE,               06/15/2020   Attorney for Trustee    Allowed     3120-000        $0.00      $180.40      $180.40          $180.40         $0.00          $0.00        $0.00
          ATTORNEY                                     Expenses (Trustee
                                                       Firm)
           6 Ginger Creek Village Drive
           Glen Carbon IL 62034
          STEVEN D BALLINGER              07/20/2020   Surplus Funds Paid to   Allowed     8200-002        $0.00    $13,009.01   $13,009.01           $0.00         $0.00          $0.00   $13,009.01
          AND PATRICIA ANN                             Debtor § 726 (a)(6)
          BALLINGER                                    (incl pmts to
                                                       shareholders & ltd
                                                       part)
         RR 1 BOX 318
         NEOGA IL 62447
Claim Notes: Debtor Surplus
      1   CAPITAL ONE BANK                01/08/2019   Payments to             Allowed     7100-900     $1,175.56    $1,411.45    $1,411.45           $0.00        $13.37          $0.00     $1,411.45
          (USA), N.A.                                  Unsecured Credit
                                                       Card Holders
          PO Box 71083
          Charlotte NC 28272-1083
                                                         Case 13-60271-lkg          Doc 39      Filed 09/08/20      Page 9 of 13
                                                                                   CLAIM ANALYSIS REPORT                                     Page No: 2              Exhibit C


 Case No.                      13-60271-LKG                                                                                  Trustee Name:           Robert T. Bruegge
 Case Name:                    BALLINGER, STEVEN D AND BALLINGER, PATRICIA ANN                                               Date:                   7/20/2020
 Claims Bar Date:              03/19/2019

Claim               Creditor Name       Claim           Claim Class      Claim       Uniform    Scheduled     Claim       Amount        Amount        Interest           Tax         Net
 No.:                                   Date                             Status     Tran Code    Amount      Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                   Balance

    2   ASHLEY FUNDING                01/11/2019   General Unsecured §   Allowed     7100-000      $119.50       $30.00      $30.00          $0.00         $0.28          $0.00       $30.00
        SERVICES, LLC                              726(a)(2)
         Resurgent Capital Services
         PO Box 10587
         Greenville SC 29603-0587
                                                                                                             $22,494.02   $22,494.02     $1,398.40        $13.65          $0.00   $21,095.62
                                                             Case 13-60271-lkg    Doc 39         Filed 09/08/20    Page 10 of 13
                                                                                 CLAIM ANALYSIS REPORT                                               Page No: 3                 Exhibit C


Case No.                      13-60271-LKG                                                                                       Trustee Name:               Robert T. Bruegge
Case Name:                    BALLINGER, STEVEN D AND BALLINGER, PATRICIA ANN                                                    Date:                       7/20/2020
Claims Bar Date:              03/19/2019


      CLAIM CLASS SUMMARY TOTALS

                                            Claim Class                             Claim            Amount        Amount                 Interest                Tax                  Net
                                                                                   Amount            Allowed        Paid                                                            Remaining
                                                                                                                                                                                     Balance


           Attorney for Trustee Expenses (Trustee Firm)                               $180.40           $180.40       $180.40                     $0.00                 $0.00                 $0.00

           Attorney for Trustee Fees (Trustee Firm)                                  $1,218.00         $1,218.00     $1,218.00                    $0.00                 $0.00                 $0.00

           Clerk of the Court Costs (includes adversary and other filing fees)        $610.00           $610.00         $0.00                     $0.00                 $0.00               $610.00

           General Unsecured § 726(a)(2)                                               $30.00            $30.00         $0.00                     $0.28                 $0.00                $30.00

           Payments to Unsecured Credit Card Holders                                 $1,411.45         $1,411.45        $0.00                    $13.37                 $0.00           $1,411.45

           Surplus Funds Paid to Debtor § 726 (a)(6) (incl pmts to                  $13,009.01        $13,009.01        $0.00                     $0.00                 $0.00          $13,009.01
           shareholders & ltd part)

           Trustee Compensation                                                      $5,974.55         $5,974.55        $0.00                     $0.00                 $0.00           $5,974.55

           Trustee Expenses                                                            $60.61            $60.61         $0.00                     $0.00                 $0.00                $60.61
                 Case 13-60271-lkg          Doc 39      Filed 09/08/20       Page 11 of 13



                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           6:13-BK-60271-LKG
Case Name:          STEVEN D BALLINGER
                    PATRICIA ANN BALLINGER
Trustee Name:       Robert T. Bruegge

                                                               Balance on hand:                      $21,109.27


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                         $0.00
                                                            Remaining balance:                       $21,109.27

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim              Proposed
                                                               Requested       Payments to             Payment
                                                                                     Date
Robert T. Bruegge, Trustee Fees                                 $5,974.55               $0.00          $5,974.55
Robert T. Bruegge, Trustee Expenses                                $60.61               $0.00                $60.61
Robert T Bruegge, Attorney, Attorney for Trustee                $1,218.00            $1,218.00                $0.00
Fees
Robert T Bruegge, Attorney, Attorney for Trustee                  $180.40             $180.40                 $0.00
Expenses
US Bankrupcy Court, Clerk of the Court Costs                      $610.00               $0.00            $610.00
Other: Aylstock, Witkin, Kreis & Overholtz PLLC                 $4,050.00            $4,050.00                $0.00
atty fees, Attorney for Trustee Fees
Other: The Cerasa Law Firm LLC atty fees,                      $22,950.00           $22,950.00                $0.00
Attorney for Trustee Fees
Other: atty exps, Attorney for Trustee Expenses                 $3,370.64            $3,370.64                $0.00
Other: MDL assessment, Other Professional Fees                  $3,375.00            $3,375.00                $0.00


                          Total to be paid for chapter 7 administrative expenses:                     $6,645.16
                                                             Remaining balance:                      $14,464.11

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                            $0.00


UST Form 101-7-TFR (5/1/2011)
                 Case 13-60271-lkg              Doc 39     Filed 09/08/20       Page 12 of 13



                                                                Remaining balance:               $14,464.11

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                                 Total to be paid to priority claims:                 $0.00
                                                                Remaining balance:               $14,464.11

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $1,441.45 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim      Proposed
                                                                    of Claim       Payments to      Amount
                                                                                         Date
           1 Capital One Bank (USA), N.A.                           $1,411.45            $0.00     $1,411.45
           2 Ashley Funding Services, LLC                              $30.00            $0.00        $30.00


                                Total to be paid to timely general unsecured claims:              $1,441.45
                                                                Remaining balance:               $13,022.66

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                 $13,022.66

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).




UST Form 101-7-TFR (5/1/2011)
                 Case 13-60271-lkg         Doc 39      Filed 09/08/20       Page 13 of 13



        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                      Total to be paid for subordinated claims:                         $0.00
                                                            Remaining balance:                     $13,022.66

          To the extent funds remain after payment in full of all allowed claims, interest will be paid at the
legal rate of 0.13 percent pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $13.65. The
amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
interest.

       The amount of surplus returned to the debtor(s) after payment of all claims and interest is
$13,009.01.




UST Form 101-7-TFR (5/1/2011)
